895 F.2d 1421
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jimmy L. BROWN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3415.
United States Court of Appeals, Federal Circuit.
Jan. 19, 1990.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
Jimmy L. Brown appeals the decision of the Merit Systems Protection Board, docket number DA07318810662, denying his Petition for Review of the Administrative Judge's (AJ's) initial decision.  The AJ affirmed the decision of the Office of Personnel Management (OPM) which found Brown unsuitable for a position as a Park Ranger and barred him from accepting a job in the federal competitive service until September 12, 1990.  We affirm.

OPINION

2
The scope of our review of the AJ's findings of fact is very limited.  Respondent's brief at "2" spells out these limitations.  See 5 USC 7703(c) (1982).  We have carefully reviewed Brown's arguments, all of which relate solely to the AJ's findings on his tardiness, AWOL, and like factual questions, and find that the AJ's findings, weighing all the evidence, are supported by substantial evidence in the record.


3
Appellant filed on December 12, 1989, a paper in the form of a letter addressed to the court which he characterized as a "motion for the Court to disregard certain false statements made by the Respondent's attorney in her informal brief."    Insofar as it is deemed by appellant to be a motion in the legal procedure sense, it is denied.  However, since in substance it is in the nature of a reply brief responding to certain assertions made in the OPM's informal brief, we have treated it as such and have fully taken into consideration its contents.  As a reply brief, we have also waived the untimeliness of its filing.